           Case 1:19-cv-00595-JLT Document 53 Filed 02/05/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   RORY CHAVEZ,                                    )   Case No.: 1:19-cv-0595 JLT
                                                     )
12                  Plaintiff,                       )   ORDER DISCHARGING ORDER TO SHOW
                                                     )   CAUSE TO THE DEFENDANTS AND THEIR
13          v.                                       )   COUNSEL
                                                     )
14   YONG KYUN WON, et al.,                          )
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          The defense has responded to the Court’s order to show cause (Doc. 50) and explained that it
18   did cooperate with preparing the joint mid-discovery status report (Doc. 51). Indeed, plaintiff’s
19   counsel simply failed to take note of the email sent by defense counsel with the defendants’
20   contribution to the joint report. Id. Also, an amended joint repot has now been filed. (Doc. 52) Thus,
21   the order to show cause is DISCHARGED.
22
23   IT IS SO ORDERED.
24
        Dated:     February 4, 2021                            /s/ Jennifer L. Thurston
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28
